United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 16-2733
                    ___________________________

                              Felix Allen Arp,

                   lllllllllllllllllllll Plaintiff - Appellant,

                                       v.

                       Cerro Gordo County Sheriff,

                        lllllllllllllllllllll Defendant,

                             Matt Dale Klunder,

                  lllllllllllllllllllll Defendant - Appellee.
                                  ____________

                 Appeal from United States District Court
               for the Northern District of Iowa - Ft. Dodge
                              ____________

                       Submitted: October 28, 2016
                        Filed: November 2, 2016
                             [Unpublished]
                             ____________

Before MURPHY, ARNOLD, and COLLOTON, Circuit Judges.
                          ____________
PER CURIAM.

       Felix Arp appeals after the district court1 dismissed his pro se 42 U.S.C. § 1983
complaint. We grant leave to proceed in forma pauperis on appeal. Upon careful
review, we find no reason to reverse the dismissal order because Arp failed to specify
the capacity in which the defendant was sued despite warnings from the district court.
Therefore, the court interprets the complaint as asserting only official-capacity
claims, which are barred by Eleventh Amendment. See Baker v. Chisom, 501 F.3d 920,
923, 925 (8th Cir. 2007); Alabama v. Pugh, 438 U.S. 781, 782 (1978). Accordingly,
the judgment of the district court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Leonard T. Strand, United States District Judge for the
Northern District of Iowa.

                                          -2-